October 28, 2009 Era Anagnosti Division of Corporation Finance Pamela A. Long Assistant Director Securities and Exchange Commission Washington D.C. 20548 Mail Stop 7010 Re: SEC file No. 000-53241 Dear Sir or Madam: This letter is in response to your comment letter dated September 19, 2008 with regard to the Form 10 -12g/a filing of UTEC, Inc, a Nevada corporation ("Company"). Each comment point in your letter will be cross-referenced with point(s) in the Form 10-12g amendment #2 filed on August 29. 2008. General 1. Please see letter dated October 28, 2009 wherein the Company has withdrawn its request for confidential treatment regarding certain documents submitted with the Form 10-12G Amendment amendment #2 filed August 29, 2008. 2. Energetic Systems Inc (ESI) did not have audited financials for the years previous to our purchase of their assets.Those assets have been sold back to ESI April, 2009 in return for the common shares issued.The Form 10 12-G/A has been amended throughout to reflect the change. 3. There were no internal reports reviewed by our CDOM. Corporate History 4. The Form 10-12g has been amended to clarify that Messrs. Villamagna and Taylor are currently affiliates of ESI and that they at one time held 43.45% of our outstanding common stock and still hold 47.6% of the outstanding preferred stock. Business of Issuer 5. The Form 10-12g has been amended to describe development of the legacy business during the last three years up to the time it was sold back to ESI. 6. The Market Cap was determined by taking the Issued and Outstanding shares at October 21, 2009 (33,561,158) and multiplying it by the last price at which the stock had traded ($0.06). Energetic Materials Marketing Unit 7. The Form 10-12g has been amended in the Hazardous Chemicals & Biological Waste Destruction section to describe the technology licensed from Ceramatec Inc, the fact that it was exclusive as long as minimum purchases were met.The Form 10 has also been amended in this section to state that Ceramatec had terminated the agreement for non-performance M D & A 8. The Form 10-12g has been amended in Revenues and expenses stating the comparisons of revenues of ESI in 2006 and UTEC Inc in 2007. Item 7- Certain Relationships And Related Transactions 9. The Form 10-12g has been amended in Dr. Villamagna’s bio to elaborate on his current affiliations with his management companies, ESI and other entities. It also has been amended toclarify that Dr. Villamagna is the only full time employee in the Company. The Form 10-12g has been amended to include disclosures about the shared services with Energetic Systems Inc LLC.There is no mention of an agreement between the Company and Bioenergy Technologies in the Form 10 -12g as the agreement was cancelled upon the sale of assets and liabilities to ESI April. 2009.The note 11( a) to the financial statements has been amended to state the cancellation. Market Price of and Dividends On the Registrants Common Equity and Other Member Matters. The Form 10-12g has been amended to change the formatting of the equity compensation plan table to enable the information to be disclosed in the appropriate columns. Comparative Consolidated Statements of Operations The Statement of Operations in both the annual and interim periods have been amended to delete the Gross Profit line item and related subtotals. Acquisitions The Consolidated Financial Statements for the year ended December 31, 2007, Note 5has been amended to correct nominal value of the preferred shares issued Intangible Assets 14. The Form 10-12G/A has been amended to describe our methodology in determining our amortization periods.
